Case 1:20-cv-07688-AT Document 34 Filed 03/29/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
KRYSTAL SANTIAGO and SCARLETT DOC #, —____
OSORIO, individually and on behalf of DATE FILED: _ 3/29/2021
similarly situated female employees,
Plaintiffs,
-against- 20 Civ. 7688 (AT)
INFORMATION RESOURCES INC.., and ORDER
JEFF NEUMAN,
Defendants.

 

 

ANALISA TORRES, District Judge:

The Court has reviewed the parties’ pre-motion letters dated February 17 and 23, 2021.
ECF Nos. 26, 28. Accordingly:

Plaintiffs’ request to move for conditional certification and equitable tolling is GRANTED;
By May 3, 2021, Plaintiffs shall their motion;

By May 24, 2021, Defendants shall file their opposition papers; and

By June 7, 2021, Plaintiffs shall file their reply papers, if any.

PWwWNP

SO ORDERED.

Dated: March 29, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
